Pee Curiam.
Appeal by. DefeNdant CaeoliNA Power & Light CompaNY.
The Carolina Power & Light Company has one assignment of error: ■“the action of the court in denying portions of its motion to strike, as shown in the order appealed from.” This assignment of error is based on this exception: “Carolina Power & Light Company objects, and excepts to that portion of the foregoing order which denies parts of its motion to strike.”
This is a general broadside assignment of error. It specifies nothing: it designates no particular ruling to which exception is taken. It blithely invites us to go on a “voyage of discovery” through the Record. Under our cases it presents no question for decision by this Court, and the appeal will be dismissed. Insulation Co. v. Davidson County, 240 N.C. 336, 81 S.E. 2d 925; Jamison v. Charlotte, 239 N.C. 682, 80 S.E. 2d 904; Worsley v. Rendering Co., 239 N.C. 547, 80 S.E. 2d 467; Rader v. Coach Co., 225 N.C. 537, 35 S.E. 2d 609; Arnold v. Trust Co., 218 N.C. 433, 11 S.E. 2d 307; Howerton v. Scherer, 170 N.C. 669, 86 S.E. 712.
Appeal by Defendant DixoN & Tom-A-Toe of North Carolina, INC.
Dixon & Tom-A-Toe of North Carolina, Inc., has one assignment of error: “the action of the court in allowing portions of the original defendant’s motion to strike, as shown in the order appealed from.” This assignment of error is based on this exception: “the additional defendant excepts to that portion of the foregoing order, which allows a part of said motion to strike.”
This is also a general broadside assignment of error, specifying nothing, and presents no question for decision by us. The appeal will be dismissed.
Appeal of Carolina Power & Light Company Dismissed.
Appeal of Dixon & Tom-A-Toe of North Carolina, Inc., Dismissed.